198 S.W.3d 620 (2006)
SECURITY BANK OF PULASKI COUNTY, Plaintiff/Appellant,
v.
PANGEA, INC., d/b/a Pangea Group, Inc., Defendant/Respondent.
No. ED 86769.
Missouri Court of Appeals, Eastern District, Division One.
July 5, 2006.
Motion for Rehearing and/or Transfer Denied August 17, 2006.
Dan Nelson, Lathrop & Gage, L.C., Springfield, MO, for appellant.
*621 James P. Bick, Jr. and Sean M. Elam, Jones, Haywood, Bick, Kistner & Jones, P.C., Clayton, MO, for respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 17, 2006.

ORDER
PER CURIAM.
Security Bank of Pulaski County (Bank) appeals from the judgment entered by the trial court upon the granting of summary judgment in favor of Pangea, Inc., d/b/a Pangea Group, Inc., (Pangea) on Bank's claims for damages and an accounting arising out of an Assignment of Contract Proceeds between Bank and J & C Electrical. We affirm.[1]
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value. The Amended Judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Bank's motion to strike Pangea's appendix is denied.